Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  June 6, 2019                                                                     Bridget M. McCormack,
                                                                                                 Chief Justice

  157997                                                                                David F. Viviano,
                                                                                        Chief Justice Pro Tem

                                                                                      Stephen J. Markman
  ALAN BROWN,                                                                              Brian K. Zahra
          Plaintiff-Appellee,                                                        Richard H. Bernstein
                                                                                     Elizabeth T. Clement
  v                                                        SC: 157997                Megan K. Cavanagh,
                                                                                                      Justices
                                                           COA: 341325
                                                           Oakland CC: 2017-851420-DP
  JESSICA JEAN ROSS,
             Defendant-Appellant.
  _________________________________________/

         By order of October 5, 2018, the application for leave to appeal the May 11, 2018
  order of the Court of Appeals was held in abeyance pending the decision in In re MGR
  (Docket Nos. 157821-2). The application is again considered and, pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we VACATE the Oakland Circuit
  Court’s October 4, 2017 order denying the defendant-mother’s motion to stay.

         “Although proceedings under the [Michigan] Adoption Code should, in general,
  take precedence over proceedings under the Paternity Act, adoption proceedings may be
  stayed upon a showing of good cause, as determined by the trial court on a case-by-case
  basis.” In re MKK, 286 Mich. App. 546, 555 (2009), citing MCL 710.25(2). The plaintiff-
  father did not request that the trial court stay the adoption proceedings in favor of the
  paternity proceedings pursuant to MCL 710.25(2), and the facts did not justify a stay in
  any event. But the defendant-mother did ask the trial court to stay the paternity
  proceedings—once prior to the trial court issuing its Section 39 determination, and once
  while the Section 39 decision was on appeal. The trial court denied those requests, and
  entered the order of filiation after it had issued its Section 39 determination and after the
  petitioning prospective adoptive parents had appealed that decision to the Court of
  Appeals.

          On June 7, 2017, the defendant-mother moved for stay, which was denied by the
  circuit court on June 14, 2017. Following petitioners’ appeal of the trial court’s Section
  39 determination in the adoption case, the defendant-mother again moved to stay the
  paternity action pending appellate review of the adoption proceedings. On October 4,
  2017, the trial court denied the motion and entered the order of filiation.

          The trial court’s denial of the defendant-mother’s motions was an abuse of
  discretion given the unique circumstances of this case. The trial court had the authority
  to stay the paternity action in favor of the adoption proceedings: absent good cause,
  adoption proceedings should be given priority. MCL 710.21a and MCL 710.25(2). And
  a trial court has the inherent authority to control the progress of a case. See MCR 1.105;
                                                                                                                2



MCR 2.401; see also MCR 3.217(A) (“Procedure in actions under the Paternity Act,
MCL 722.711 et seq., is governed by the rules applicable to other civil actions except as
otherwise provided by this rule and the act.”). Because the petitioners in the adoption
case had a right to appeal the Section 39 determination and because good cause to delay
those proceedings had not been alleged, the trial court should have stayed the paternity
proceedings pursuant to MCR 7.209(E)(2)(b) so that the appellate court could review that
decision.

       Because the trial court abused its discretion in denying the defendant-mother’s
motion to stay, the trial court also abused its discretion in granting the order of filiation.
We VACATE that order and REMAND this case to the Family Division of the Oakland
Circuit Court for entry of an order of stay pending the court’s resolution of In re MGR,
which we have remanded for analysis under Section 39(1) of the Michigan Adoption
Code, MCL 710.39(1), by order entered June 6, 2019.

       We do not retain jurisdiction.

       MARKMAN, J. (concurring).

       For the reasons stated in my concurring statement in In re MGR, ____ Mich ____
(2019) (Docket No. 157821), I concur in the majority’s decision to vacate our order of
October 5, 2018, and the trial court’s order denying the defendant-mother’s motion to
stay and to remand this case to the trial court for entry of an order of stay pending the
resolution of In re MGR.

       ZAHRA, J., joins the statement of MARKMAN, J.

       VIVIANO, J. (dissenting).

       The majority holds that the trial court erred by not staying the putative father’s
paternity action pending resolution of the adoption proceedings. For the reasons set forth
in my dissent in In re MGR, ___ Mich ___ (2019) (Docket No. 157821), I disagree and
therefore respectfully dissent.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 6, 2019
        t0605
                                                                              Clerk